— Order, Supreme Court, Bronx County (Julia I. Rodriguez, J), entered July 26, 2012, which granted the motion of defendants-respondents (Gannett) for summary judgment dismissing the complaint and all cross claims as against them, unanimously affirmed, without costs.
*532Gannett established entitlement to summary judgment in this action where plaintiff was injured when, while walking to a bus stop on Gannett’s property, she was struck by a car driven by her coworker defendant McCrossen as she was leaving work. The motion court properly found that Gannett’s failure to provide a sidewalk leading from the front door of its building to a County bus stop on the property was not a proximate cause of plaintiff’s accident as a matter of law (see Derdiarian v Felix Contr. Corp., 51 NY2d 308, 315 [1980]). Instead, the fact that there were no sidewalks in the area of plaintiffs accident merely furnished the occasion for the accident (see Sheehan v City of New York, 40 NY2d 496, 503 [1976]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Andrias, J.E, Friedman, Richter, Manzanet-Daniels and Feinman, JJ.